Citation Nr: 0531292	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to service-
connected disabilities.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar myositis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left hip myositis.

4.  Entitlement to specially adapted housing or special home 
adaptation grant.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

6.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served in the Army from February to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1997, October 1999, July 2000, June 2001, and 
December 2001 rating decisions of the RO.  

Regarding the veteran's service-connected low back and left 
hip disabilities, by October 1999 rating decision, the RO 
assigned an increased rating of 40 percent to the veteran's 
service-connected lumbar myositis and a separate evaluation 
of 10 percent for left hip myositis.  The Board notes that 
the veteran was originally granted service connection for 
myositis lumbar and left hip areas in 1981, which was rated 
as a single disability.  The 1999 rating decision assigned 
two separate disability ratings.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these matters continue before the Board.

In June 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  Also present was 
her husband who did not provide testimony and an employee of 
the RO who served as an interpreter.  In June 2005, the 
veteran waived initial RO consideration of new evidence 
submitted in conjunction with her travel Board hearing.  See 
38 C.F.R. § 20.1304 (c) (2005).  

The hearing transcript reveals a discussion regarding whether 
the issue of entitlement to service connection for 
fibromyalgia was in appellate status.  Upon review of the 
record, the Board concludes that it is not.  A July 2000 
rating decision denied this claim, and, although the veteran 
initially filed a notice of disagreement, in a March 2001 
signed statement, she withdrew that issue from her pending 
appeal.  At the 2005 hearing, her representative stated that 
this claim needed to be reconsidered under the provisions of 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 
5100 et seq. (West 2002).  The new law provides that a claim 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the service-connection claim 
decided in August 2000, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).

Although the July 2000 denial of the veteran's claim for 
service connection for fibromyalgia clearly falls within the 
relevant time period, a claim will not be readjudicated under 
the VCAA unless a request for readjudication is filed by the 
claimant, or a motion is made by the Secretary, not later 
than two years after the date of the enactment of the VCAA - 
that is, no later than November 9, 2002.  In the absence of a 
timely request from a claimant for readjudication, the VCAA 
does not establish a duty on the part of VA to locate and 
readjudicate such a claim.  Therefore, the representative's 
request for readjudication in 2005 is not timely filed, and 
the Board has been unable to locate any document from the 
veteran that could reasonably be construed as a request for 
readjudication within the relevant time period.  Therefore, 
the 2000 denial is final. 

Subsequently, the RO again denied service connection for 
fibromyalgia by an October 2004 rating decision as new and 
material evidence, sufficient to reopen that finally decided 
claim, had not been received.  VA regulations provide that 
any written communication from a claimant or a representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD); no special wording 
is required.  See 38 C.F.R. § 20.201 (2003).  With respect to 
the place of filing of a NOD, VA regulations state that a NOD 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed (that is, 
the RO) unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300 (2004).  In Tomlin v. Brown, 5 Vet. App. 
355 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that testimony at a hearing, once reduced 
to writing, can be construed as an NOD.  In this case, the 
transcript from the 2005 hearing has been reduced to writing 
and is of record.   Since that hearing was conducted at the 
RO, the Board concludes a timely NOD was filed in the proper 
VA office.  The veteran has thereby initiated, but not 
perfected, an appeal on this issue, and it is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The issues of entitlement to TDIU benefits and entitlement to 
specially adapted housing/adaptive housing grant are also 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder has been 
shown to be the proximate result of her service-connected 
disabilities, which are lumbar myositis and left hip 
myositis.

2.  The veteran's service-connected lumbar myositis is 
manifested by no more than subjective complaints largely 
unexplained by objective findings and an absence of any 
ankylosis.

3.  The veteran's service-connected left hip myositis is 
manifested by no more than subjective complaints unexplained 
by objective findings and full range of motion.


CONCLUSIONS OF LAW

1.  The veteran's acquired psychiatric disorder is the 
proximate result of service-connected disabilities.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Code 5021-5292 (2002), 5021-5237 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left hip myositis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5299-5251 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
January 1983 to June 2005; VA medical examination reports 
dated in April and September 2001; and June 2005 hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board will focus on the most salient 
and relevant evidence, but the veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. At 1365.

Service Connection: Acquired Psychiatric Disorder 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The veteran has been diagnosed with dysthymia, major 
depressive disorder, and post-traumatic stress disorder 
(PTSD).  The Board will not discuss PTSD, as it involves 
distinctive criteria if service connection for it is to be 
granted.  See 38 C.F.R. § 3.304.  In any event, the veteran 
has not alleged entitlement to service connection for PTSD.  
As well, by way of introduction, the Board reminds the 
veteran that the precise nature of the acquired psychiatric 
disorder for which service connection is granted is 
essentially immaterial.  All acquired psychiatric disorders 
are rated under the same criteria, and duplicate compensation 
for similar symptomatology is prohibited.  See 38 C.F.R. 
§§ 4.14, 4.130 (2005).  Thus, for example, service connection 
for both depression and anxiety would not lead to 
compensation for both disorders.  Rather, the psychiatric 
symptoms would be regarded as a whole and one rating would be 
assigned.

As stated above, the veteran has been diagnosed with various 
acquired psychiatric disorders.  The veteran, therefore, has 
a current disability, a prerequisite for the granting of 
service connection.  In addition, however, the evidence must 
demonstrate a nexus between the presently diagnosed 
disability and a service-connected disability.  38 C.F.R. § 
3.310.  The Board notes that the veteran has been granted 
service connection for lumbar myositis and for left hip 
myositis.

On April 2001 VA psychiatric examination, the examiner 
diagnosed dysthymia and opined that the veteran's 
neuropsychiatric disorder was not secondary to her service-
connected disabilities.  A rationale was not provided.  The 
psychiatric examination was conducted by a medical doctor.  
The physician's medical specialty is not indicted in the 
examination report.

In contrast, there are several favorable notations in the 
veteran's VA outpatient treatment records, although many of 
them are authored by the same staff psychiatrist.  In 
September 2000, it was noted that the veteran's conditions 
(and the list included the service-connected hip condition) 
had "precipitated a condition characterized by depressive 
symptomatology."  In October 2000, it was noted that the 
pain from the veteran's hip disorder "contributes to 
increase[d] feelings of depression, anxiety, and 
irritability."  A September 2001 VA psychiatric progress 
note reflected the presence of depressive symptoms "strongly 
associated" with pain due to physical disabilities to 
include those of the low back and left hip.  An October 2001 
progress note indicates the veteran was being treated to help 
her "cope with the emotional disturbance due to the pain 
which is characterized by depressive and anxiety symptoms."  

The Board is faced by competing medical opinions as to the 
etiology of the veteran's acquired psychiatric disorders.  
Neither is necessarily more compelling than the other 
although the favorable one was provided by a physician known 
to be a psychiatrist; none of the opinions is based upon a 
discernible rationale.  Thus, the favorable and unfavorable 
opinions are at least of equal weight, and the evidence is 
certainly in relative equipoise as to whether the veteran's 
acquired psychiatric disorders are proximately due to her 
service-connected disabilities.  In such situations, the 
veteran must prevail.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  Thus, service connection for an acquired 
psychiatric disorder is granted as secondary to the veteran's 
service-connected disabilities.  38 C.F.R. § 3.310.

Increased ratings: Lumbar Myositis and Left Hip Myositis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected lumbar myositis has been 
rated 40 percent disabling by the RO under the provisions of 
Diagnostic Code 5021-5237.  38 C.F.R. §§ 4.20, 4.71a (2005).  
During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Before September 26, 2003, the 
veteran's low back disability was rated 40 percent disabling 
under Diagnostic Code 5021-5292.  38 C.F.R. §§ 4.20, 4.71a 
(2002).  The Board notes that although not contained in a 
supplemental statement of the case, the RO did consider 
rating the veteran's back disorder under the new rating 
criteria in an October 2004 rating decision.

Diagnostic Code 5021, which pertains to myositis, provides 
that it should be rated the same as degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a.

The Board will address the former criteria first.  Diagnostic 
Code 5292 pertains to limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a (2002).  The maximum rating under 
Code 5292 is 40 percent.  The veteran, therefore, can receive 
no additional compensation under this provision.  The only 
other provision related to limitation of motion of the lumbar 
spine under the former criteria are Diagnostic Codes 5289, 
5286, and 5285 pertaining to ankylosis and residuals of 
vertebral fractures.  Id.  A review of record in its entirety 
fails to reveal and the veteran has not alleged lumbar spine 
ankylosis or residuals of a fracture.  For this reason, an 
increased rating under these diagnostic codes is not 
warranted.

Under the current criteria, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar column.  A 100 percent evaluation is granted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).

Although the veteran has been relying on crutches and a 
wheelchair in recent years and has been complaining of lumbar 
radiculopathy and increasingly severe low back pain, 
ankylosis of any kind has not been alleged or diagnosed.  
Thus, a 50 percent evaluation under the new criteria for 
rating disabilities of the spine is not warranted.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2005) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2005) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

On April 2001 VA examination of the spine, the veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  The veteran could walk unassisted, but 
she indicated that she could not dance, jump, run, walk for 
extended periods, or lift objects such as grocery bags.  She 
reported flare-ups four or five times a year, which she 
treated with hot and cold baths, aromatherapy, bending, 
emergency room visits, and visits to the wellness clinic.  
Range of motion was from zero to 20 degrees of forward 
flexion, zero to 20 degrees of backward extension, lateral 
flexion from zero to 20 degrees, and lateral rotation from 
zero to 20 degrees.  There was pain on extremes of motion.  
Severe lumbar spasm was noted.  The diagnosis was lumbar 
myositis.  The examiner observed that radiologic evidence 
indicated no herniated nucleus pulposus, discogenic disease, 
or disk fragments.  Although there has been some dispute in 
the past over whether the veteran, in fact, has lumbar spine 
disc disease, it must be noted that a more recent CT scan, in 
2004, did show some disc bulging and narrowing.  Regardless, 
consideration of her service-connected disability under 
diagnostic codes pertaining to disc disease is not warranted 
because no medical professional has stated any disc disease 
is part of or a progression of the service-connected 
myositis, and her service-connected disability has not been 
characterized as including any disc disease.

In a September 2001 addendum to the foregoing examination 
report, the examiner noted that the veteran had two 
nonservice-connected conditions, diabetes mellitus and 
fibromyalgia, which were overshadowing the service-connected 
disabilities of the lumbar spine and the left hip and could 
be causing the neurologic symptoms manifested on examination.

In January 2004, very minor degenerative changes in the low 
back were seen on X-ray study.  

From the foregoing evidence, it seems that no further 
compensation is warranted under 38 C.F.R. §§ 4.40, 4.45.  See 
also DeLuca, supra.  Although the veteran experiences some 
limitation of motion, it must also be noted that this is not 
always present.  For example, an April 2002 treatment note 
indicates full range of spine motion.  Moreover, the 
functional loss due to pain or weakness, weakened movement, 
and incoordination, must be convincingly present and must 
clearly be due to the service-connected condition.  First, it 
must be noted that the full extent of the veteran's reported 
functional loss is not entirely convincing.  There are VA 
treatment records indicating that there is no reason why she 
cannot walk, and, in fact, encouraging her to do so, and 
other notes indicating her complaints of pain cannot be 
explained by the objective findings.  Second, it appears that 
at least some of her functional impairment is attributed to 
disorders that are not service connected and not to the 
veteran's service-connected lumbar myositis.  

Consideration herein has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of lumbar 
myositis not contemplated in the currently assigned 40 
percent rating permitted under the Schedule.

The veteran's service-connected left hip disability has been 
rated 10 percent disabling rated by the RO under the 
provisions of Diagnostic Code 5299-5251.  38 C.F.R. §§ 4.20, 
4.27, 4.71a.  Formerly, the veteran's service-connected left 
hip disability was rated 10 percent disabling by the RO under 
Diagnostic Code 5021-5251.  38 C.F.R. §§ 4.20, 4.71a.  As 
will become apparent below, neither formulation is more 
favorable to the veteran.  


Diagnostic Code 5299 refers generally to orthopedic 
disabilities and is not associated with any specific rating 
criteria.  See 38 C.F.R. §§ 4.27, 4.71a.  

The Rating Schedule provides that myositis, Diagnostic Code 
5021, is to be rated the same as degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a.  The veteran, thus, is in receipt of the 
highest evaluation under Diagnostic Code 5251, and is 
entitled to no more under this diagnostic code.

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned.  Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  Id.

In general, 38 C.F.R. § 4.71, Plate II (2005) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

On April 2001 VA orthopedic examination, the veteran 
complained of severe left hip pain with radiation to the low 
back area.  She also stated that she experienced occasional 
difficulty standing up from a seated position.  There was no 
dislocation or subluxation of the hip.  There were no 
evidence of inflammatory arthritis.  The veteran experienced 
severe pain.  On examination left hip range of motion was 
from 75 degrees, extension was to zero degrees, and internal 
rotation was to 20 degrees.  

In June 2002, the veteran's left hip range of motion was 
found to be normal with minimal discomfort.  As late as 
January 2004, left hip X-ray studies were within normal 
limits.  Hip and leg pain could not be explained.  

Based on the foregoing evidence and the absence of any 
current objective loss of left hip range of motion, an 
evaluation in excess of 10 percent under either Diagnostic 
Code 5252 or Diagnostic Code 5253 is not warranted.  Both 
require actual deficits of range of motion.  38 C.F.R. 
§ 4.71a; Francisco, supra.

As stated above, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board is cognizant of the veteran's complaints including 
left hip pain, difficulty walking and standing, and the need 
for crutches or a wheelchair, and the ability to walk to a 
limited extent around the house.  However, the veteran's 
alleged left hip symptomatology has no objective 
underpinnings.  Current X-ray studies reveal no abnormalities 
of the left hip.  The veteran's symptomatology has been said 
to have possibly resulted from diabetic neuropathy.  The 
foregoing is not a service-connected disability.  In any 
event, there is no objective evidence of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements or of weakened 
movement, excess fatigability and incoordination due to the 
service-connected disability.  As noted above, medical 
professionals have stated there is no medical reason why she 
cannot walk.  No further compensation, therefore, under the 
foregoing provisions is warranted.  

As apparent from the discussion of the left hip herein, 
consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left hip disability not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.

Finally, in making the determinations herein, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding either an increased rating for 
lumbar myositis or for left hip myositis.  

In the July 2004 VA Form 646, the veteran's representative 
has requested that the disabilities be rated under Diagnostic 
Code 5205 for fibromyalgia.  The Board notes that service 
connection for fibromyalgia has been denied.  However, for 
the sake of argument, the Board has considered whether rating 
her under that code would result in a higher rating. The 
Board concludes that the veteran would not fare better under 
Diagnostic Code 5025.  38 C.F.R. § 4.71a (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is rated as 10 percent disabling when continuous medication 
is required for control.  A 20 percent rating is assigned 
when it is episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is assigned when there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy.  A note under 
Diagnostic Code 5025 states that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

Thus, if indeed the veteran suffers from fibromyalgia as 
opposed to myositis, she would not be entitled to an 
evaluation in excess of 40 percent for all of her 
symptomatology, and would not be entitled to separate 
evaluations for the low back and left hip.  The veteran, 
thus, is better off receiving compensation as she is.  The 
Board observes that simultaneous compensation for the low 
back and/or left hip under the criteria pertinent to myositis 
together with those related to fibromyalgia would not be 
possible.  This would entail pyramiding, that is, duplicate 
compensation for identical symptoms.  This practice is 
prohibited.  38 C.F.R. § 4.14. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in June 2001, May 2003, and May 
2004.  Those letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and of her and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   She was 
specifically advised that it was her responsibility to 
support the claims with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In addition, by virtue of the rating decisions on appeal and 
the statements of the case, she was provided with specific 
information as to why these particular claims were being 
denied as they were, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the June 2003 statement of the case.  

The RO's letters did not specifically instruct the veteran to 
provide any relevant evidence in her possession.  However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claims.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decisions on appeal, and the statements of the case as 
a whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give claimants notice of the 
elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (in 
this case, the RO) decision on a claim for VA benefits.  That 
was impossible regarding the increased rating issues 
discussed above, where the claims were first adjudicated in 
May 1997 and October 1999.  However, the veteran still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of VCAA notice requirement was harmless error.  See 
Mayfield, supra.  

Although the notice provided to the veteran in June 2001 and 
May 2003 was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claims 
were readjudicated in a December 2001 rating decision and 
June 2003 statement of the case.  Not only has the veteran 
been provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was last afforded VA orthopedic and psychiatric 
examinations in furtherance of her claims in 2001.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  Further examination or opinion 
is not needed on the low back and left hip myositosis claims 
because there is no persuasive and competent evidence that 
the claimed conditions, in themselves, are more severe than 
already reflected in the record.  This is discussed in more 
detail above.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2001 VA examination report is thorough 
and is supported by VA outpatient treatment records.  There 
is no rule as to how current an examination must be, and the 
Board concludes the examination in this case is adequate upon 
which to base a decision.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board's consideration of her claims herein.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder, 
secondary to service-connected disabilities, is granted.

An evaluation in excess of 40 percent for lumbar myositis is 
denied.

An evaluation in excess of 10 percent for left hip myositis 
is denied.


REMAND

VA is required to supply VCAA notice regarding all claims 
received.  A VCAA notice has not been sent regarding the 
issue of entitlement to specially adapted housing/house 
adaptation grant.  Thus, a VCAA letter regarding this issue 
must be sent to the veteran.  It must include the type of 
evidence required for a grant of benefits, the type of 
assistance VA must provide, the veteran's and VA's respective 
responsibilities to obtain and furnish relevant evidence, and 
an instruction to the veteran to submit all pertinent 
evidence in her possession.

Next, regarding entitlement to TDIU benefits, the RO must 
obtain a translation of a February 1997 statement of J.A. 
Tavarez Valle, M.D.; a May 1997 Puerto Rico Department of 
Education report; the August 1997 notice of disagreement; 
report and medical records of A. Silvagnoli, M.D. received 
March 2001; and Puerto Rico Department of Education records 
received by the RO in September 2003.

Then, the RO should schedule VA examinations to determine all 
of the functional limitations resulting from an acquired 
psychiatric disorder, lumbar myositis, and/or left hip 
myositis and determine what affect those functional 
limitations would have on the veteran's employability.  
Specifically, the examiner should provide an opinion as to 
whether the objectively demonstrated symptomatology 
associated with the veteran's service-connected disabilities 
prevents her from engaging in substantially gainful 
employment.

Service connection for fibromyalgia

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

As discussed in the Introduction above, an October 2004 
rating decision found that new and material evidence had not 
been received to reopen the claim for service connection for 
fibromyalgia.  The veteran's hearing testimony in June 2005 
constitutes a NOD to that denial.  See Tomlin, supra.  
However, a statement of the case (SOC) has not been issued 
addressing this claim, and the veteran's notice of 
disagreement is still pending.  It is proper to remand this 
claim because she has not been provided a SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  A VCAA letter regarding the issue of 
entitlement to specially adaptive 
housing/housing adaptation grant must be 
sent to the veteran.  It must include the 
type of evidence required for a grant of 
benefits, the type of assistance VA must 
provide, the veteran's and VA's 
respective responsibilities to obtain and 
furnish relevant evidence, and an 
instruction to the veteran to submit all 
pertinent evidence in her possession.

2.  The RO must seek translation into 
English of a February 1997 statement of 
J.A. Tavarez Valle, M.D.; a May 1997 
Puerto Rico Department of Education 
report; the August 1997 notice of 
disagreement; report and medical records 
from A. Silvagnoli, M.D. received March 
2001; and Puerto Rico Department of 
Education records received by the RO in 
September 2003.

3.  The RO should schedule VA 
examinations (psychiatric, orthopedic, 
and neurologic) to determine the 
existence of any employment limitations 
due to the veteran's service-connected 
disabilities.  Specifically, each 
examiner should provide an opinion as to 
whether the veteran's service-connected 
disabilities prevent her from engaging in 
substantially gainful employment 
consistent with her educational and 
occupational background.  The examiner 
should provide a rationale for all 
opinions and conclusions.  The 
examination report should reflect that 
the claims file was reviewed.

4.  The RO should readjudicate the 
veteran's claim of entitlement to 
specially adapted housing/housing 
adaptation grant and entitlement to TDIU 
benefits.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran and her representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.



5.  Provide the veteran a statement of 
the case as to the issue of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for fibromyalgia.  The 
veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise her that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment. 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


